No. 07-16-00218-CR


Juan Cota, Jr.                               §     From the 222nd District Court
  Appellant                                          of Deaf Smith County
                                             §
v.                                                 January 3, 2017
                                             §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                    §

                                    J U D G M E N T


       Pursuant to the opinion of the Court dated January 3, 2017, it is ordered,

adjudged and decreed that this appeal is dismissed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.


       It is further ordered that this decision be certified below for observance.


                                           oOo